El Juez Asociado Se. MacLeaey
emitió la siguiente opi-nión del Tribunal.
Santiago Quilicbini y Vicente Quilicbini fueron acusados ante la Corte de Distrito de Mayagüez por violación de las Leyes de Eentas Internas. Parece que Quilicbini era dueño de una destilería en el pueblo de Sabana Grande, y que Sul-sona era comerciante de dicbo pueblo y que tenía una tienda á unos cuatrocientos metros de distancia de dicba destilería. Quilicbini envió dos garrafones de ron con Cornelio Mercado á Sulsona, con una factura para el mismo en donde le mani-festaba que devolviera dicba factura pues la necesitaba. Mercado llevó el ron á la tienda de Sulsona y regresó con los ga-rrafones vacíos, como asimismo con la factura, usándola por segunda vez llevando la misma cantidad. Cuando el ron fue entregado por el mensajero á Sulsona, él de acuerdo con Quili-cbini, no retuvo la factura como la ley previene, sino .que la devolvió para ser usada por segunda vez, habiendo los acusa-dos defraudado al Gobierno en la suma de $4.80. La Corte *266de Distrito de Mayagüez por unanimidad condenó á-Quili-cMni á pagar una multa de trescientos pesos, y Sulsona una multa de cien pesos, teniendo que pagar cada uno de éstos la mitad de las costas. Se dictó sentencia el 27 de Julio de 1903. En aquella época no habia apelaciones en casos de misdemeanor, y de la resolución en este asunto, dada por la Corte de Distrito de Mayagüez, no se apeló hasta después de la aprobación de la ley de 6 de Febrero, 1904.
El Sr. Herbert E. Smith, en representación de Quilichini, solicitó de esta Corte que ordenara al Juez de Paz, que fué el que instruyó las primeras diligencias, que enviase la cansa, con el objeto de que pudiera usarse en la vista de la apelación j alegando que según la sección 448 del Código de Enjuicia-miento Criminal, la causa debió haber sido anulada ó sobre-seída por la Corte de Distrito de Mayagüez, por el fundamen-to de dicha sección, habiendo transcurrido más tiempo del prevenido por la ley, desde el arresto y presentación de la acusación, hasta la vista. También solicitó que se le tomase declaración jurada al Sr. Fernando Yazquez, que representa-ba á Quilichini en la Corte de Distrito, y quizás ante el Juez al hacer el exámen, con el objeto, de probar los puntos en que apoyaba su defensa. La Corte accedió á su petición de que se enviase el sumario á esta Corte, lo cual se cumplió, pero denegó la solicitud que hizo referente á tomar la declaración. Después de mucha demora la causa vino á esta Corte para su vista el día 6 de Junio. A dicho acto asistió el Sr Smith quien alegó lo que estimó pertinente en favor de Quilichini, no habiendo asistido la representación de Sulsona. El Fiscal asistió en representación del Estado. Mr. Smith dice que la prueba presentada en la vista mostraba que su de-fendido vendió y envió ocho galones de ron de su destilería con una factura y con los sellos correspondientes á Sulsona, y que apareció en el acto de la vista, que el trabajador que llevaba el ron, Cornelio Mercado, fué sorprendido por el Policía Nestor Gregory, cuando llevaba los ocho galones de *267ron con la misma factura que fné enviada primeramente por sn patrocinado y qne éste no tnvo intervención alguna en ello, y qne tampoco Mercado ni persona alguna declara que su defendido le entregó á él el ron; mientras que según la prueba de varios testigos, aunque es cierto que sus declaracio-nes no aparecen en los autos del Tribunal, su defendido, des-pués de haber enviado lós ocho galanes, de ron, se fué para San Germán donde permaneció todo el día.
Creo que el Sr. Smith, no ha interpretado bien la declara-ción del Sr. Mercado. Su declaración en los afitos se lee como sigue: “Cornelio Mercado declaró que él trabajaba para Quilichini, como igualmente para Sulsona, que el pri-mero tenía una destilería, y le entregó á él dos garrafones de ron con una factura que él debía llevar á Sulsona, dicíendole á aquél que debía volver con los mismos garrafones vacios y con la factura con el objeto de llevar otros; y al responder á la defensa, el testigo dijo que Quilichini se encontraba en el almacén cuando entregó los garrafones; que nadie mas había presentej que al llegar á la casa de Sulsona le dijo que habia traido el ron al almacén de su tienda. En contestación al Tribunal dijo el testigo que habia dejado el ron en el al-macén de Sulsona y tomó la factura para volver por segun-da vez, en cuyo acto fué arrestado por el Policía Gregory. El testigo reconoció é identificó la factura que él llevó do-blada en sus manos el dia que se dice en los autos. Me pa-rece que esta declaración establece bien claramente el caso contra ambos acusados.
En cuanto á la defensa que propone Mr. Smith, con res-pecto á haber transcurrido más de ciento veinte dias, después que la acusación fué presentada, de acuerdo con la sección 448 del Código de Enjuiciamiento Criminal, ese asunto no fué reservado por pliego de excepciones, y no puede ser to-mado en consideración por esta Corte. La excusa dada de que entonces no habia apelación á esta Corte en casos de misdemeanor, no puede dársele consideración alguna. Te-*268nemos que aceptar los autos como los encontramos, y de acuer-do con los autos presentados en esta Corte, la sentencia dic-tada por la Corte de Distrito de Mayagüez imponiéndole una multa á los acusados de ciento y trescientos dollars res-pectivamente, es justa y correcta; pueda decirse que es be-nigna. Sería mucho mejor que se aprisionase á esta clase de delincuentes á la vez que se les multa. Unicamente tales castigos darían resultado evitando que los que violan las leyes de rentas internas traten de defraudar al G-obierno. La senten#iS de la Corte de Distrito de Mayagüez debe por lo tanto ser confirmada.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones, y Aso-ciados, Hernández y Figueras.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.